Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1,11 recites  a  method for ascertaining a distance between a vehicle and a projection surface, onto which a characteristic light pattern is projected using a headlight of the vehicle, which light pattern is captured by an image capturing unit of the vehicle, the characteristic light pattern having characteristic structures that are produced in each case by a light-producing unit of the headlight, the method comprising: determining at least one three-dimensional ray path that describes propagation of light emanating from a first light-producing unit; transforming the three-dimensional ray path to a two-dimensional trajectory into an image of the image capturing unit of the vehicle, wherein, due to an associated transformation rule, points on the ray path are correlated with points on the trajectory; detecting, in an image of the characteristic light pattern captured by the image capturing unit, a characteristic structure produced by the first light-producing unit by evaluating a geometric location relationship in the captured image between the trajectory and characteristic structures of a characteristic light pattern that are located in an environment along the trajectory; calculating a point on the ray path that is correlated with a position of the detected characteristic structure on the trajectory in accordance with the transformation rule; and calculating the distance between the vehicle and the projection surface from the calculated point on the ray path.
The closest prior art, Ishiyama US 2010/0046801, Breuer et al US 2019/0344702, either singularly or in combination fails to anticipate or render the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484